 Case 2:21-cv-00063-JRG Document 44 Filed 06/11/21 Page 1 of 2 PageID #: 292




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

FINESSE WIRELESS, LLC                        §
                                             §
v.                                           §              CASE NO. 2:21-CV-00063-JRG
                                             §                     (Lead Case)
                                             §
AT&T MOBILITY, LLC                           §



FINESSE WIRELESS, LLC                        §
                                             §
v.                                           §              CASE NO. 2:21-CV-00064-JRG
                                             §                    (Member Case)
                                             §
CELLCO PARTNERSHIP d/b/a                     §
VERIZON WIRELESS                             §


                                NOTICE OF DISCLOSURES

       Plaintiff Finesse Wireless, LLC notifies the Court that pursuant to Paragraphs 1 and 3 of

the proposed Discovery Order, it served its initial and additional disclosures on counsel for

Defendants via electronic mail on June 9, 2021.


DATED: June 11, 2021                                  Respectfully submitted,

                                                      By:    /s/ Elizabeth L. DeRieux

                                                      Joseph S. Grinstein – Lead Counsel
                                                      Texas State Bar No. 24002188
                                                      jgrinstein@susmangodfrey.com
                                                      Shawn Blackburn
                                                      Texas State Bar No. 24089989
                                                      sblackburn@susmangodfrey.com
                                                      Meng Xi
                                                      California State Bar No. 280099
                                                      mxi@susmangodfrey.com
                                                      Megan E. Griffith
                                                      New York State Bar No. 5544309
                                                      mgriffith@susmangodfrey.com


                                                  1
Case 2:21-cv-00063-JRG Document 44 Filed 06/11/21 Page 2 of 2 PageID #: 293




                                         Bryce T. Barcelo
                                         Texas State Bar No. 24092081
                                         bbarcelo@susmangodfrey.com
                                         SUSMAN GODFREY LLP
                                         1000 Louisiana Street, Suite 5100
                                         Houston, TX 77002
                                         Telephone: (713) 651-9366
                                         Facsimile: (713) 654-6666

                                         S. Calvin Capshaw
                                         Texas State Bar No. 03783900
                                         ccapshaw@capshawlaw.com
                                         Elizabeth L. DeRieux
                                         Texas State Bar No. 05770585
                                         ederieux@capshawlaw.com
                                         CAPSHAW DERIEUX LLP
                                         114 E. Commerce Ave.
                                         Gladewater, TX 75647
                                         Telephone (903) 845-5770

                                         T. John Ward, Jr.
                                         Texas State Bar No. 00794818
                                         jw@wsfirm.com
                                         Andrea Fair
                                         Texas State Bar No. 24078488
                                         andrea@wsfirm.com
                                         Chad Everingham
                                         Texas State Bar No. 00787447
                                         ce@wsfirm.com
                                         WARD, SMITH & HILL, PLLC
                                         PO Box 1231
                                         Longview, Texas 75606
                                         Telephone: (903) 757-6400
                                         Facsimile: (903) 757-2323

                                         ATTORNEYS FOR PLAINTIFF
                                         FINESSE WIRELESS, LLC




                                     2
